Title: To Benjamin Franklin from Thomas Digges, 18 May 1779
From: Digges, Thomas
To: Franklin, Benjamin


Dr Sir
—18 May—79
Mine of the 12th. & 14th. Inst. have I suppose got safe to hand— The last would give you some idea how matters stood at the parting of our friend with another personage in regard to a certain matter: The opening was auspicious & the parting favourable to our wish— Since that period till yesterday the affair remaind in embrio; others I apprehend were consulted upon the occasion of the first parley, and those others recommended it should be laid before a principal or cheif Phisician, which I suppose was done on Sunday last. As I apprehended the business alluded to ought to be pushd forward or settled with as much expedition as possible for fear of any other interposition, I urgd my friend to look to another consultation— He did so very lately, & the answer was “I will speak to you soon I am not yet ready for you.” In this situation it now rests—appearances tell me the Phisick is working powerfully— You know what a heavy dose it is.
Genl Howes evidence is yet before the House, & from the vast strength of proofs as to improbability of success in Ama. it would appear that Ministry will give up the idea of subjugation— Howe has 10 or 12 more Officers to call in proof thereof, and their weight of evidence is to be ballancd by about as many Mac’s from the Highlands and twenty or thirty American Torey refugees now in England with Joe Galloway at their head. The fleet for N York & Georgia is still at Torbay, & likely to be there while these western storms prevail— Sr. J. Wright has returnd to London a little down in the mouth.
I am very truly & wth much esteem Yrs.
V. J. D——D
 
Addressed: A Monsieur / Monsieur—B—F—/ Passy
Notation: Digges 18. May 1779.
